833 F.2d 1014
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Fayard Eugene WILSON, Plaintiff-Appellant,v.MICHIGAN DEPARTMENT OF CORRECTIONS;  Bill McFarlan, L.P.N.;Evelyn Horn, R.N.;  Dr. Dean Reiger;  Eric P.Jacobson;  Arnie Cisneros, Defendants- Appellees.
No. 87-1386.
United States Court of Appeals, Sixth Circuit.
Nov. 16, 1987.

Before MERRITT and ALAN E. NORRIS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon review, we conclude that the district court correctly dismissed plaintiff's civil rights complaint filed under 42 U.S.C. Sec. 1983 granting summary judgment to the defendants.  Plaintiff's claim of medical malpractice cannot support a cause of action under Sec. 1983.    Estelle v. Gamble, 429 U.S. 97, 106 (1976).


3
Accordingly, we affirm the judgment of the district court for the reasons stated in the memorandum opinion and order of the district court entered March 31, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.